DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendments and Request for Continued Examination filed on 02/26/2021 and 04/29/2021.
Claims 1 and 2 have been amended.
Claims 6-10, 12-14, 16-20, 22-23, 26-28, 31-35, 38-42, and 44-47 have been cancelled.
Claim 49 has been added.
Claims 1-5, 36, 37, 43 and 49 are pending and presented for examination. Claims 11, 15, 21, 24, 25, 29-30, and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-5, 36-37, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Balaban et al., U.S. Patent 6,963,769 in view of Walter H. Kaye et al. (NeuroImage, 39, 1559-1569, 2008) and Sun, et al., U.S. Patent 8,278,925
Balaban teaches methods of imaging a subject comprising administering a contrast agent to a patient and subsequently obtaining multiple images of said patient one image being a water, control, or baseline MRI image at 5.25 ppm/4T and the other the contrast enhanced image (CEST/CEDST MRI image) after contrast agent administration at 5.25 ppm/4T where the images are subtracted to show the contrast enhanced regions (comparing), compare instant claims 1-4. (See example 2 and claims 1-50.) Balaban teaches that the contrast agents can include sugars with free hydroxyl protons such as sucrose as well as sorbitol or mannitol (non-nutritive sweeteners), compare instant claims 1-4 and 8-9. (See column 9, lines 54-67.) Balaban teaches that the compositions can be directed to specific tissues such as tumors (neoplastic tissues), determine their pH or temperature, compare instant claims 36-37 and 43. (See column 13, lines 8-12, column 24, lines 40-51, and column 25, line 25.) Further given that the non-nutritive sweeteners recited by Balaban (sorbitol and mannitol) are identical to those set forth their accumulation in particular tissues and general function must necessarily flow from their chemical structure. The courts have held that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art 
Balaban does not teach non-nutritive sweetener such as sucralose and further obtaining a conventional test MRI image.
Walter discloses a study to determine whether human brain activation is different for caloric sucrose compared to an artificial sweetener and assessed sucrose and sucralose taste pleasantness across a concentration gradient in 12 healthy control women and applied 10% sucrose and matched sucralose during functional magnet resonance imaging (abstract). Walter hypothesized that sucrose would elicit greater brain activation compared to the artificial sweetener sucralose (Splenda) in the frontal operculum and the anterior insula (FO/AI) and reward pathways, including the midbrain ventral tegmental area (VTA) and nucleus accumbens,  and that both sweeteners
would activate primary brain taste centers (FO/AI) and related areas such as cingulate, striatum, thalamus and orbitofrontal cortex (page 1560 3rd para). Functional magnet resonance imaging (fMRI) measuring blood oxygen level-dependent (BOLD) brain response was performed within the same (taste test) 10-day early follicular cycle episode, after the taste tests or during the early follicular cycle of the next cycle (page 1561 2nd para). The FO/AI as the primary taste cortex was selected as seed regions in order to assess taste pathway-related areas and the main effect statistical results for sucrose and sucralose (Splenda) in the FO/AI as seed regions. At this threshold, the main effect of 
Sun teaches methods of performing CEST MRI comprising acquiring a T1 MRI image map, acquiring a reference image, and acquiring a labeled image to form a CEST difference image from the reference and labeled image maps and further comparing the CEST difference image to the T1 image to correct for longitudinal magnetization relaxation effects. (See claim 11).
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate non-nutritive sweetener such as sucralose into Balaban’ contrast agents. The person of ordinary skill in the art would have been motivated to make those modification because Walter teaches that  sucrose and sucralose (Splenda) activate common taste pathways, but the primary taste cortex as well as pleasantness-related 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further compare CEST difference images with further reference MRI images to correct for longitudinal magnetization relaxation effects as well in order to improve the contrast enhancement and images used to determine a patients status as taught by Sun. One of ordinary skill in the art would have been motivated to do so in order to provide better diagnosis for a patient through improved mapping of internal disease areas. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the prior art is all directed to CEST imaging and Sun provides for art recognized methods for further enhancing such images.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618